OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                      AUSTIN
 OROVER    SELLERS
 Arm”“mv    OCNSRAL




~onoroblo JoIm B. 8Wok
C,idarl DlotFiot Atto?wy
Buw    o@la8y
&a All8cd0, Toxar
Dew   31s:                             Oplalcllx0. o-7484
                                       Rot ubethw
                                       Rwr   County
                                       ir or ruch 0




         Yo bra 0o~fullP lxoriaod tho Plointlffbi oh@iol petLtlcn
end Beiendrattr lIUYW in tho bbovo rtjlti lad ntmberod oeeo of